Case 4:18-cv-00519-ALM Document 113 Filed 07/08/20 Page 1 of 3 PageID #: 3620




WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                Plaintiffs,
                                                            C.A. No. 4:18-cv-00519-ALM
v.
                                                            JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.,

                Defendants.




          Upon consideration of the parties’ Joint Motion to Amend the Scheduling Order

(Dkt. #110), it is hereby ORDERED that the deadlines established in Scheduling Order

(Dkt. #29) are hereby reset as follows:


     September 3, 2020        Parties with burden of proof to designate Expert Witnesses other
                              than claims construction experts and provide their expert witness
                              reports, to include for ALL experts all information set out in Rule
                              26(2)(B).
     September 25, 2020       Parties designate expert witnesses on issues for which the parties
                              do not bear the burden of proof, and provide their expert witness
                              report, to include for ALL experts all information set out in Rule
                              26(2)(B).

                              Objections to any expert, including Daubert motions, shall be filed
                              within 3 weeks of the Expert Report disclosure. Such objections
                              and motions are limited to ten pages.
      October 2, 2020         Mediation Deadline
      October 2, 2020         Discovery Deadline. All discovery must be served in time to be
                              completed by this date.
      October 9, 2020         Deadline to file dispositive motions and any other motions that may
                              require a hearing. Regardless of how many dispositive motions a
Case 4:18-cv-00519-ALM Document 113 Filed 07/08/20 Page 2 of 3 PageID #: 3621




                      party files, each party is limited to a total of sixty pages for such
                      motions. Each individual motion shall comply with Local Rules
                      CV-7.

                      Responses to motions due in accordance with Local Rule CV-7(e).
   January 8, 2021    Notice of intent to offer certified records.
   January 8, 2021    Counsel and unrepresented parties are each responsible for
                      contacting opposing counsel and unrepresented parties to determine
                      how they will prepare the Joint Final Pretrial Order (See
                      www.txed.uscourts.gov) and Proposed Jury Instructions and
                      Verdict Form (or Proposed Findings of Fact and Conclusions of
                      Law in nonjury cases).
   January 15, 2021   Motions in limine due.

                      File Joint Final Pretrial Order (See www.txed.uscourts.gov).
                      Exchange Exhibits and deliver copies to the court. At this date, all
                      that is required to be submitted to the court is a hyperlinked exhibit
                      list on disk (2 copies) and no hard copies.

                      If Parties will be requesting daily copy of the transcript during trial,
                      they must notify the Court’s court reporter, Jan Mason, at
                      Jan_Mason@txed.uscourts.gov, by this date.
   January 19, 2021   Video Deposition Designations due. Each party who proposes to
                      offer a deposition by video shall serve on all other parties a
                      disclosure identifying the line and page numbers to be offered. All
                      other parties will have seven calendar days to serve a response with
                      any objections and requesting cross examination line and page
                      numbers to be included. Counsel must consult on any objections
                      and only those that cannot be resolved shall be presented to the
                      court. The party who filed the initial Video Deposition Designation
                      is responsible for preparation of the final edited video in
                      accordance with all parties’ designations and the court’s rulings on
                      objections.
   February 2, 2021   Responses to Motions in limine due.

                      File objections to witnesses, depositions extracts, and exhibits,
                      listed in pre-trial order. This does not extend the deadline to object
                      to expert witnesses. If numerous objections are filed, the court may
                      set a hearing prior to docket call.

                      File Proposed Jury Instructions and Form of Verdict (or Proposed
                      Findings of Fact and Conclusions of Law).
.
    Case 4:18-cv-00519-ALM Document 113 Filed 07/08/20 Page 3 of 3 PageID #: 3622




          IT IS SO ORDERED.

          SIGNED this 8th day of July, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE
